Citation Nr: 1329613	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  94-42 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than November 13, 
1991, for special monthly compensation (SMC) due to the loss 
of use of the Veteran's left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to March 
1973 and from April 1980 to March 1984.  He also had periods 
of service which have not yet been verified.  

This case has a very long and extremely complicated 
procedural history.  It was previously before the Board of 
Veterans' Appeals (Board) in April 2001, December 2003, June 
2006, October 2009, and May 2012.  Each time, it was 
remanded for further development to the VA Appeals 
Management Center (AMC) in Washington, D.C.  The development 
and the actions taken prior to May 2012 have been set forth 
in the prior Board remands and decisions and will not be 
repeated here.  

In May 2012, the Board remanded the case, so that the AMC 
could send the Veteran and his representative a corrected 
Supplemental Statement of the Case (SSOC) that properly 
identified and addressed the issue of entitlement to an 
effective date earlier than November 13, 1991, for the grant 
of SMC for the loss of use of the left hand.  In the 
corrected SSOC, the AMC confirmed and continued the denial 
of that issue.  Thereafter, the case was returned to the 
Board for further appellate action.  

In May 2000, the Veteran had a hearing before an Acting 
Member of the Board, who is no longer employed by the Board.  
In June 2013, the Board asked the Veteran if he wished to 
have another hearing before a member of the Board, who would 
participate in the decision on his claim.  The Veteran was 
given 30 days to respond to that inquiry; however, he did 
not do so.  Therefore, the Board will proceed as if the 
Veteran does not desire an additional hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2013).  
38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDING OF FACT

On November 13, 1991, VA received the Veteran's original 
claim entitlement to SMC for the loss of use of the left 
hand.  


CONCLUSION OF LAW

The criteria have not been met for an effective date earlier 
than November 13, 1991, for entitlement to SMC due to the 
loss of use of the Veteran's left hand.  38 U.S.C.A. §§ 
5103, 5103A, 5110(a)-(b) (West 2002 and Supp. 2013); 38 
C.F.R. §§ 3.159, 3.400(a), (o) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist him in the development of the issue 
of entitlement to an effective date earlier than November 
13, 1991 for a grant of SMC due to the loss of use of the 
left hand.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

After receiving the Veteran's claim of entitlement to an 
effective date earlier than November 13, 1991 for SMC for 
loss of use of the left hand, VA notified the Veteran of the 
information and evidence necessary to substantiate and 
complete his claim.  VA informed him of the evidence to be 
provided by him, as well as that which VA would attempt to 
obtain.  VA also informed him of the criteria for SMC 

Following the notice to the Veteran, VA fulfilled its duty 
to assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  VA obtained or ensured 
the presence of the Veteran's service treatment records; 
records reflecting the Veteran's October 1988 treatment at 
Jewish Hospital; a document showing that the Veteran had 
filed a February 1990 lawsuit against VA under the Federal 
Tort Claims Act; a November 13, 1991 claim of entitlement to 
service connection for traumatic amputation and reattachment 
of the left hand and a claim of SMC for loss of use of the 
hand; and the transcript of a July 1995 hearing at the RO 
before a VA Decision Review Officer.  

In May 1990, the Veteran had a hearing at the RO before an 
Acting Member of the Board.  A transcript of that hearing 
has been associated with the claims file.  The hearing 
transcript shows the presiding Acting Member of the Board 
conducted the proceeding in accordance with the mandates of 
38 C.F.R. § 3.103(c)(2) (2013).  The Acting Member of the 
Board identified the material issue, gave the Veteran's 
representative an opportunity to question the Veteran, 
clarified the date when the Veteran sustained traumatic 
amputation of the left hand, identified the manner in which 
VA assigned effective dates; asked whether there were any 
intervening decisions which could have affected the 
assignment of the effective date for SMC,  asked the Veteran 
when he filed his claim for SMC due to his loss of use of 
the left hand, permitted the Veteran to read a statement 
into the record, and, at the end of the hearing, asked the 
Veteran if he had anything to add.  As such, the conduct of 
the hearing was performed in accordance with the provisions 
of 38 C.F.R. § 3.103(c)(2) (2013).  Therefore, there was no 
prejudice to the Veteran's claim as a result of the conduct 
of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 
38 U.S.C.A. § 7261(b)(2) (West 2002 and Supp. 2013); 
Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In developing the evidence, VA made extensive efforts to 
obtain copies of the records associated with the Veteran's 
October 1990 suit under the Federal Tort Claims Act.  VA 
made multiple requests for records from the VA Regional 
Counsel in Atlanta, Georgia and Houston, Texas; the 
Cleveland District Counsel, and the VA RO's in Atlanta; 
Houston; Montgomery, Alabama; St. Petersburg, Florida; and 
Cleveland, Ohio.  However, those efforts met with negative 
results; and in March 2011, the AMC made a formal finding 
that the records associated with the Veteran's law suit 
against the VA were unavailable.  There is no reason to 
believe that further efforts to obtain such evidence would 
be any more productive.  Further development in this regard 
would unnecessarily impose additional burdens upon the Board 
with no reasonable possibility of any benefit flowing to the 
Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, such development is not warranted.

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal 
with respect to the issue of entitlement to an earlier 
effective date for SMC.  He has not identified any 
outstanding evidence which could support his claim; and 
there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him 
or that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of the appeal.

The Merits of the Appeal

During his May 2000 hearing before an acting member of the 
Board, the Veteran testified that on October 25, 1988, while 
operating a table saw, he suffered a dizzy spell due to his 
service-connected labrynthitis.  He stated that he fell onto 
a table saw, sustaining a traumatic amputation of his left 
hand.  He also stated that he submitted treatment records at 
the time which constituted a de facto claim.  Therefore, he 
maintained that he should be entitled to SMC due to loss of 
use of the left hand back to October 25, 1988.  

In the alternative, the Veteran testified on that on October 
8, 1990, he filed a $5,000,000.00 lawsuit for loss of use of 
the left hand under the Federal Tort Claims Act.  He 
contended that his left hand injury had occurred while the 
Veteran was in a woodworking program under the auspices of 
the VA Vocational Rehabilitation and Education service.  The 
Veteran suggested that the lawsuit constituted an informal 
claim which put VA on notice, or should have put VA on 
notice, that he intended to claim entitlement to SMC for 
loss of use of the left hand.  Therefore, he maintained that 
the effective date should revert to that date.  

In any event, the Veteran stated that an effective date 
earlier than November 13, 2011 is warranted for SMC for the 
loss of use of his left hand.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

A claim for SMC is, in effect, a claim of entitlement to an 
increased rating for a disorder for which service connection 
has already been established.  Generally, the effective date 
of an award of increased compensation for service-connected 
disability shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  There is an exception in that the effective 
date may the earliest date as of which it is ascertainable 
that an increase in disability has occurred, provided that 
the application therefor is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

SMC is payable for each anatomical loss or loss of use of 
one hand.  Loss of use of a hand will be held to exist when 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  For example, complete 
ankylosis of two major joints of an extremity will 
constitute loss of use of the hand.  38 U.S.C.A. § 1114(k) 
(West 2002 and Supp. 2013); 38 C.F.R. § 3.350(a)(2) (2013).

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  There is an exception in that the effective 
date of disability compensation will be the day following 
the Veteran's separation from active service, if the claim 
is received within 1 year after the Veteran's separation 
from service.  Otherwise, the effective date will be the 
date of the receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a)- (b)(1); 
38 C.F.R. § 3.400(b)(2)(1).
A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA. See 38 U.S.C.A. § 5101(a) 
(West 2002 and Supp. 2013); 38 C.F.R. § 3.151(a) (2013).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, 
a Member of Congress, or some person acting as next friend 
of a claimant who is not sui juris may be considered an 
informal claim. Such informal claim must identify the 
benefit sought. Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the 
informal claim. 38 C.F.R. § 3.155 (2013).

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and informal 
-- for benefits.  In particular, VA is required to identify 
and act on informal claims for benefits.  38 C.F.R. §§ 
3.1(p), 3.155(a) (2013); see Servello v. Derwinski, 3 Vet. 
App. 196 (1992).  

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a veteran, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of 
a veteran who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit 
sought.  The mere presence of medical evidence does not 
establish an intent on the part of the Veteran to seek 
service connection.  Rather, he must assert the claim 
expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 
35 (1998).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
Veteran for execution.  If received within 1 year from the 
date it was sent to the Veteran, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2013).

In this case, the evidence shows that in July 1988, the RO 
granted the Veteran's claim of entitlement to service 
connection for tinnitus and assigned a disability rating of 
10 percent, effective December 20, 1984, the day following 
the Veteran's separation from service.  

On October 8, 1990, the Veteran filed a $5,000,000.00 
lawsuit against the VA under the Federal Tort Claims Act.  
He sought damages for permanent disability and disfigurement 
of his left arm and hand.  He alleged that VA had 
negligently place him in a woodworking program in 
conjunction with the VA Vocational Rehabilitation and 
Education Service.  He stated that VA had received notice 
that the Veteran's medical condition would reasonably 
prevent him from safely engaging in such program.  

On November 13, 1991, the Veteran submitted a formal claim 
(VA Form 21-526) of entitlement to service connection or 
nonservice-connected pension for a neurologic disorder, 
manifested by periodic dizziness, disorientation, hearing 
loss, ringing in the ears, and/or a loss of consciousness 
and for a left arm and hand injury resulting in the 
permanent loss of use, disfigurement, dysfunction, and 
deformity of the left arm and hand.  

During a July 1995 hearing before a VA Decision Review 
Officer, the Veteran raised the issue of entitlement to 
service connection for labrynthitis.  He stated that on 
October 25, 1988, due to that disorder, he had fallen onto a 
table saw and sustained a traumatic amputation of the left 
hand.  Although that hand was reattached at Jewish Hospital, 
he stated that he had suffered the loss of use of that hand.  
Therefore, he maintained that service connection his left 
hand disability and SMC for loss of use of the hand were 
warranted.  

In July 1995, the RO recharacterized the Veteran's tinnitus 
as labrynthitis and increased the rating to 30 percent, 
effective December 21, 1991.  The RO also granted service 
connection for traumatic amputation of the left hand 
secondary to labrynthitis.  The RO denied the Veteran's 
claim of entitlement to SMC due to the loss of use of the 
left hand.  

In April 2002, the RO revised the effective date for the 
Veteran's grant of SMC to November 13, 1991.  

Although the Veteran's traumatic amputation of the left hand 
occurred on October 25, 1988, he did not file a formal or 
informal claim of entitlement to service connection for that 
disorder.  At that time, service connection had not been 
granted for labrynthitis which ultimately provided the basis 
for secondary service connection for traumatic amputation of 
the left hand.  There was simply nothing on file to alert 
the VA that the Veteran was seeking entitlement to SMC for a 
left hand disability.  

The Veteran did file a lawsuit on October 2, 1990 under the 
Federal Tort Claims Act.  He noted that at the time of his 
left hand injury he had been in a woodworking program under 
the auspices of the VA Vocational Rehabilitation and 
Education Service.  The lawsuit alleged that VA knew or 
should have known that the Veteran's physical condition 
precluded his participation in such a program.  

The Veteran's contentions notwithstanding,  the there was 
nothing in the Veteran's Vocational Rehabilitation and 
Education Folder which suggested that woodworking would not 
be a suitable program for the Veteran.  There was no 
evidence of any disorder manifested by dizziness or a loss 
of consciousness, including labrynthitis.   Counseling 
sessions in August , September, and November 1990 between 
the Veteran and the VA Vocational Rehabilitation and 
Education Counselor were completely negative in that regard.  
In August 1990, the Counselor recognized that the Veteran 
had a service-connected back disorder which would 
contraindicate his continued participation in police work.  
However, there remained no evidence that the Veteran 
experienced dizziness or loss of consciousness as a result 
of service or that it was in any way related to a disability 
for which service connection had already been established.  
Rather, the examiner stated that the Veteran's primary 
problem was anger related to fighting VA for increased 
benefits.  During his September 1990 counseling session the 
Veteran did not complain of any disorder manifested by 
dizziness or loss of consciousness.  

During his November 1990 Vocational Rehabilitation and 
Education Counseling session, the Veteran seemed to argue 
that there was an issue associated with his use of 14 months 
and 24 days of VA Chapter 31 benefits in pursuit of an 
objective of becoming a bench carpenter.  He indicated that 
he had a chronic disorder manifested by syncopal episodes 
which was a matter of record and suggested that he had been 
inappropriately placed in the carpentry program.  Therefore, 
he claimed that his training should be voided and his 
benefits restored.  The VA counselor was aware of the 
Veteran's Federal Tort Claim and noted that the Veteran had 
terrible scar on his left arm and that he appeared to have 
lost the use of that arm.  However, the VA counselor stated 
that there were no records of the Veteran having some kind 
of seizure or syncopal episodes.  In addition, he noted that 
there were no records of exactly how the Veteran hurt his 
arm.  Moreover, there was no evidence of a formal or 
informal claim of entitlement to service connection for a 
left hand disorder or for a disorder, manifested by 
dizziness or loss of consciousness, including  labrynthitis.  
By itself, a lawsuit under the Federal Tort Claims Act would 
not have placed VA on notice that the Veteran wished to file 
a claim of entitlement to service connection for either 
disorder.  Indeed, such claims are distinct from service 
connection claims and each has their own set of governing 
law and regulations.  

As noted above, a claim of SMC is, in effect, an increased 
rating claim.  Under certain circumstances, an increased 
rating may be assigned one year prior to the claim.  
However, those circumstances are not present in the 
Veteran's claim.  In this regard, the Board notes that 
service connection for a left hand disability did not become 
effective until November 13, 1991.  The effective date of an 
assigned rating may not precede the date that service 
connection became effective.  

In sum, there was simply no basis to indicate to VA that 
prior to November 13, 1991, the Veteran intended to file a 
claim of entitlement to service connection for a disorder 
manifested by dizziness or for a left arm disorder or for 
SMC due to the loss of use of the arm.  As noted above, the 
mere presence of medical evidence does not establish an 
intent on the part of the Veteran to seek service 
connection.  Rather, he must assert the claim expressly or 
impliedly.  Absent such a claim, the Board finds no legal 
basis for an effective date prior to November 13, 1991 for a 
grant of service connection for labrynthitis or for 
traumatic amputation of the left hand and a derivative claim 
of entitlement to SMC for loss of use of the hand.  In such 
cases, the law is dispositive of the issue.  Accordingly, 
the appeal is denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to an effective date earlier than November 13, 
1991 is denied for SMC due to loss of use of the left hand.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


